UDALL, Chief Justice.
Appellant has appealed from a summary judgment entered in favor of appellees. The primary question is whether this action was proper on the record presented to the trial court. After carefully examining the pleadings and the affidavits filed in support of and against the motion for summary judgment, we are convinced that no real questions of fact were presented for determination, hence in our opinion the lower court did not err in deciding the matter summarily.
The questions of law presented in appellant’s brief have all been decided adversely to its contention by prior decisions of this court’. The issues raised here are essentially identical with those set forth in Whitfield Transportation v. Tucson *74Warehouse & Transfer Co., 78 Ariz. 136, 276 P.2d 954. As a matter of fact both actions arose out of the same hearing before the corporation.'commission.
We find no merit in suggestions of further error and hence see no occasion to make a detailed analysis of appellant’s contentions or to restate principles of law heretofore enunciated. Upon authority of the Whitfield decisions, supra; Pacific Greyhound Lines v. Sun Valley Bus Lines, 70 Ariz. 65, 216 P.2d 404, and Tucson Rapid Transit Co. v. Old Pueblo Transit Co., 79 Ariz. 327, 289 P.2d 406, the judgment is affirmed.
WINDES, PHELPS, STRUCKMEYER and JOHNSON, JJ., concur.